HESTON, J.
This is an appeal from an order of the district court granting a new trial. The rule is very generally recognized, in cases of appeals from an order granting a new trial, that the action of the lower court will not be interfered with unless the record shows an abuse of discretion on the part *740of the lower court. We have given the record in this case a careful examination, and we are of the ojsinion that there was not only no abuse of discretion on the part of the district court in making the order appealed from, but that such order was eminently fit and proper, in the case presented by the record. The district court, we think, very correctly stated the law applicable to the case, which instructions of the court were distinctly and emphatically ignored by the jury. It is possible the time may come in this country when the intelligence of juries will enable them to realize the fact that there must be law as well as evidence to warrant a verdictfl. The record presents several exceptions taken by respondent, but these we cannot consider upon this appeal. The order of the district court granting a new trial is affirmed, with costs.
Morgan, ,C. J., and Sullivan, J., concur.